Citation Nr: 0126351	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  01-03 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to additional death pension benefits for a 
surviving spouse based on the need for regular aid and 
attendance, or based on being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1941 to October 
1942.  The veteran died in July 1998.  The appellant seeks 
benefits as the veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant is not blind or a patient in a nursing home 
and her disabilities do not render her unable to care for 
most of her daily personal needs or protect herself from the 
hazards and dangers incident to her daily environment without 
the assistance of others. 

3.  The appellant is not helpless or so nearly helpless as to 
require the regular aid and attendance of another person.  

4.  The appellant's disabilities do not confine her to her 
house or immediate premises.





CONCLUSION OF LAW

Entitlement to additional death pension benefits for a 
surviving spouse based on the need for regular aid and 
attendance or by reason of being housebound is not 
established.  38 U.S.C. §§  1502, 1541 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5100 et seq. (West Supp. 2001)); 38 C.F.R. 
§§ 3.351, 3.352 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased pension is payable to a surviving spouse by reason 
of need for aid and attendance, or if not in need of aid and 
attendance, by reason of being housebound.  38 U.S.C.A. 
§ 1541; 38 C.F.R. § 3.351.  The appellant, who is in receipt 
of pension benefits, seeks receipt of pension benefits at the 
higher rate based upon what she characterizes as her need for 
aid and attendance and her status as housebound. 

The appellant underwent a VA medical examination in July 
2000.  She was escorted to the examination by her two 
children.  She was noted to live in her own house, to not be 
hospitalized and to not be confined to a wheelchair.  Low 
back pain, degenerative changes in the lumbar spine, 
generalized arthralgia, severe depression, high blood 
pressure, phlebitis, high cholesterol and chronic pharyngitis 
were noted by the examiner.  The examiner stated that the 
appellant's refractive error was corrected with eyeglasses.  
She was noted to spend her days by watching television; 
reading newspapers and magazines; going to church; walking 
around her house; taking care of plants; and cooking food 
with help from her daughter.  She was noted to be obese and 
to have loss of balance.  She demonstrated a satisfactory 
grip.  She had limitation of lower extremity movement due to 
weakness and loss of balance, as well as slow propulsion due 
to exogenous obesity.  The examiner noted that the appellant 
was able to ambulate alone without assistance, albeit slowly.  

Review of the recent private medical records in evidence 
reveals that the appellant's treating physician has 
recommended "home rest" for her due to her lumbar spine 
muscle spasms, osteoarthritis, right shoulder tendonitis, 
vertigo and severe depression.  These records also reflect 
that the appellant was treated for complaints of shortness of 
breath and that she had had difficulty adjusting after the 
death of the veteran.

A claimant is considered to be housebound if she is confined 
to her dwelling and the immediate premises, or, if 
hospitalized, to the ward or clinical area, if it is 
reasonably certain that the disability and the resultant 
confinement will remain throughout her lifetime.  38 U.S.C.A. 
§ 1502(c); 38 C.F.R. § 3.351(d).  Need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(b).  The claimant will be considered in need of 
regular aid and attendance if he or she (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. §  3.352(a).  38 C.F.R. 
§ 3.351(c).  

38 C.F.R. § 3.352(a) provides that the following will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of the claimant to dress or 
undress himself or herself, or to keep himself or herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back etc.); inability of the 
claimant to feed himself or herself through the loss of 
coordination of the upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purposes of analysis, "bedridden" is that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  The fact that the claimant 
has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or a cure will not suffice.  It 
is not required that all of the disabling conditions 
enumerated exist before a favorable rating may be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the claimant 
be so helpless as to need regular aid and attendance, not 
that there be a constant need.  Determinations that the 
claimant is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him or her to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others. 

After a careful review of the evidence of record, it is the 
decision of the Board that the appellant is not entitled to 
special monthly pension benefits based on the need for 
regular aid and attendance.  The medical evidence does not 
indicate that she meets the criteria outlined in 38 C.F.R. 
§ 3.351.  Although the appellant apparently was escorted to 
the examination, neither this fact nor the examiner's 
description of the appellant as needing supervision is 
sufficient to characterize the appellant as in need of aid 
and attendance.  Examination did not reveal any significant 
limitation in the appellant's ability to see, and the 
appellant does not claim any such limitation.  The appellant 
is not in a nursing home.  Furthermore, the examiner's 
description of the appellant's physical and mental 
capabilities do not suggest someone who otherwise is in need 
of aid and attendance.  The appellant, in this respect, is 
able to ambulate (although the examiner recommended a cane) 
and she possesses intact upper body strength.  It does not 
appear that the appellant is unable to dress or undress 
herself or keep herself clean.  She does not require an 
orthopedic or prosthetic device and is not unable to feed 
herself through loss of coordination or strength of the upper 
extremities.  The appellant, who was alert and oriented 
during the VA examination, does not appear to be unable to 
attend to the wants of nature or to protect herself from 
hazards or dangers incident to her daily environment.  While 
her private doctor has recommended "home rest", the 
appellant clearly is not bedridden.  The appellant, thus, is 
not helplessness or so nearly helpless as to require the 
regular aid and attendance of another person.

The Board also finds no evidentiary basis to conclude that 
the appellant is permanently housebound or confined to her 
residence as a result of his disabilities.  Inasmuch as the 
appellant is able to walk around her house and is able to go 
to church, her disabilities do not confine her to her house 
or immediate premises.  Therefore, she is not housebound.  
Because the appellant is not in need of aid and attendance 
and is not housebound, pension at a higher rate is 
unavailable.  

Lastly, the Board is aware that, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  

After a thorough review of the claims file, the Board finds 
that there has been substantial compliance with the notice 
and assistance provisions of the VCAA and its implementing 
regulations, published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The rating decision, the March 2001 
Statement of the Case (SOC) and the letters dated in 
September 1999 and February 2000 notified the appellant of 
the evidence necessary to substantiate the claim, the 
evidence that had been received, and the evidence to be 
provided by the claimant.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim for 
benefits.  Private medical records have been translated and 
included in the evidence of record.  The appellant was 
afforded a personal hearing at the RO, but she chose to 
cancel that hearing.  In addition, the appellant was afforded 
a VA medical examination that included review of her medical 
records.  The appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  Therefore, the Board finds that 
VA has completed its duties under the VCAA and all applicable 
law, regulations and VA procedural guidance.  Veterans Claims 
Assistance Act of 2000, Pub L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5103 (West Supp. 2001); 
38 C.F.R. § 3.103 (2000); final rule published at 66 Fed. 
Reg. 45620 (August 29, 2001).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review despite the fact the that the RO did 
not consider the case under VCAA or the implementing 
regulations.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
her right to submit evidence.  It would not breach her rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, the appellant 
has not asserted that the case requires further development 
or action under VCAA or the implementing regulations.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's aid 
and attendance/housebound claim.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  Schoolman v. West, 12 Vet. App. 
307, 311 (1999).


ORDER

The claim for additional death pension benefits for a 
surviving spouse based on the need for regular aid and 
attendance, or based on being housebound is denied. 



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals


 

